Citation Nr: 1618994	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from November 18, 2008, in excess of 30 percent from June 10, 2010, in excess of 10 percent from November 20, 2011, and in excess of 30 percent from February 17, 2015, for asthma, later diagnosed as chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma.

4.  Entitlement to service connection for a cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1995, with service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These matters were previously remanded by the Board for additional development in October 2013.  

The Veteran was scheduled for a hearing before the Board in May 2013.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

A July 2015 rating decision granted service connection for COPD and discontinued service connection for asthma effective February 17, 2015, noting that these conditions may not be allowed simultaneously due to pyramiding.  As the record reflects that the COPD is a progression of the Veteran's asthma, which is on appeal before the Board, the Board finds that it is appropriate to consider COPD as part of this appeal.

The issues of entitlement to service connection for a cognitive disability, claimed as memory loss, and tinnitus, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 4, 2010, the Veteran's asthma was manifested by intermittent inhalational or oral bronchodilator therapy, and pulmonary function test (PFT) results showing FEV-1 results of 71 to 80 percent predicted.

2.  From June 4, 2010 to the present, the Veteran's respiratory disorder, diagnosed as asthma and then found to have progressed to chronic obstructive pulmonary disease (COPD), was manifested daily inhalational or oral bronchodilator therapy or by PFT results of 56-70 percent predicted FEV-1, FEV-1/FVC.

3.  Resolving doubt in favor of the Veteran, chronic fatigue syndrome (CFS) manifested as a result of his active service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for asthma have not been met prior to June 4, 2010.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2015).  

2.  The criteria for a rating of 30 percent and no higher for asthma, which progressed to COPD, have been met from June 4, 2010 to the present.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, 6604 (2015).  

3.  The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has made two attempts, in January and March 2014, to obtain private medical records identified by the Veteran, but has not received any response.  The Veteran has been notified of these attempts and advised that it is ultimately his responsibility to provide VA with his records in a March 2014 letter.  Therefore, the Board finds that the duty to assist has been met in this case.  

VA examinations as to asthma/COPD were conducted in June 2009, April 2014, and July 2015.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for purposes of determining the current severity of his asthma/COPD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the record does not reflect that each examiner reviewed the claims file, the examiners did obtain history from the Veteran and provide any necessary tests to determine the current severity of his condition.  Therefore, in this case, the examiners were aware of the relevant information and failure to review the claims file does not render any of the examinations inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).     

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran and his representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Asthma/COPD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Board notes that the Veteran's respiratory disability was initially diagnosed as asthma.  In the July 2015 VA examination, the examiner explained that the Veteran's asthma had progressed to moderate COPD.  Although there are references to COPD in the Veteran's treatment records prior to this examination, this is the first date at which it was explained that the Veteran's asthma had progressed to COPD.  The Board shall consider the rating criteria for both COPD and asthma in rating the Veteran's respiratory disability prior to this date, but shall consider COPD to be the primary diagnosis as of the July 2015 examination.  

Asthma is rated under DC 6602.  A 10 percent rating is available where pulmonary function tests (PFTs) show Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a FEV-1 to Forced Vital Capacity (FEV-1/FVC) ratio of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- 55-percent predicted; or, FEV- 1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or;  FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Note: In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Code 6602 (2015).

COPD is rated under DC 6604.  A 10 percent evaluation is warranted for COPD where PFTs show FEV-1 of 71 to 80 percent predicted, or; a FEV-1/FVC ratio of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for PFTs showing FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

There is no indication in the record of bronchitis (DC 6600), bronchiectasis (DC 6601), or emphysema (DC 6603).  Therefore, the DCs corresponding to those disabilities are not appropriate to rate the Veteran's disability.  

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require the use of post-bronchodilator results in determining disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, unless post-bronchodilator results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96(d)(4).

Prior to June 4, 2010

Although the Board recognizes that the RO has staged the Veteran's disability rating for asthma at June 6, 2010, as will be discussed below, the Board finds that June 4, 2010, is a more appropriate date to stage the ratings.

A VA examination was conducted in June 2009.  The examiner diagnosed asthma, and performed PFTs.  The post-bronchodilator results were 72 percent predicted FEV-1, 86 percent  FEV-1/FVC, and DLCO of 81 percent.  The Veteran denied coughing and reported some dyspnea on exertion.  

A July 2009 PFT report contains new PFT results.  Post-bronchodilator, the Veteran had 72 percent predicted FEV-1, and 86 percent FEV-1/FVC.  Although a September 2009 treatment record later characterized these results as 56 percent predicted FEV-1/FVC and 59 percent predicted FEV-1, it appears that the writer of the September 2009 note was discussing the pre-bronchodilator results, which are not appropriate for these purposes.  38 C.F.R. § 4.96(d)(4).

In an August 2009 treatment note, the Veteran reported use of an inhaler for his asthma as needed with good results.  There was no indication of how often he used the inhaler.

The record thus reflects that prior to June 4, 2010, the Veteran treated his asthma with intermittent use of an inhaler.  This use is consistent with a 10 percent rating under DC 6602.  There is no indication in the record that the Veteran used the inhaler on a daily basis, as would be required for a rating of 30 percent.  Moreover, the PFT results do not merit a rating in excess of 10 percent.  Specifically, the predicted FEV-1 findings do not fall into the range of 56 to 70 percent, the FEV-1/FVC do not fall into the range of 56 to 70 percent, and the predicted DLCO findings do not fall in the range of 56 to 65 percent.  Therefore, prior to June 4, 2010, the record does not support the assignment of a rating in excess of 10 percent.  38 C.F.R. § 4.97, DC 6002, 6004.

June 4, 2010 through November 19, 2011

On June 4, 2010, the Veteran reported a history of recent acute asthma attack.  He reported calling 911 and being taken to the local ER for treatment.  He stated that he has been using his inhaler three times a day.  

A November 8, 2010 treatment note indicates that the Veteran requested renewal of an albuterol inhaler.  The prescription instructed that he use the inhaler three times a day.

The daily use of inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication merits a rating of 30 percent.  38 C.F.R. § 4.91, DC 6602.  As the June 4, 2010 treatment note indicates daily use of an inhaler, a rating of 30 percent is appropriate from that point.  

These records do not indicate PFT results showing predicted FEV-, FEV-1/FVC, or DLCO of 40 to 55 percent.  There is no indication of at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.  Therefore, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.97, DC 6002, 6004.


November 20, 2011 to February 17, 2015

A July 2013 treatment note indicated that the Veteran continued to use his inhaler as needed.  The note did not indicate that the Veteran's use of the inhaler had decreased.  

A VA examination was conducted in April 2014.  The examiner diagnosed asthma, and noted that the asthma required daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran reported severe exacerbations where he calls emergency services to pick him up from his apartment once every two years.  PFT testing was not performed at this examination.  The examiner found that the Veteran's respiratory condition did not impact his ability to work, and that the Veteran had not been gainfully employed since a severe motor vehicle accident due to physical limitations, with specific reference to an ankle injury.  

A January 2015 treatment note indicated that inhalers were no longer providing the Veteran with help.

As the July 2013 treatment note does not indicate that the Veteran's use of an inhaler had decreased, and the April 2014 VA examination noted that the Veteran's asthma required daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication, it is appropriate to find that the Veteran continued to use an inhaler on a daily basis during this period.  The January 2015 report that inhalers were no longer providing help is not indicative of less-than-daily use, only that the Veteran found his inhaler was no longer effective.  Therefore, a rating of 30 percent for daily inhalational or oral bronchodilator therapy is warranted for this period.  38 C.F.R. § 4.97, DC 6002.  As the record from this period does not indicate 40 to 55 percent predicted FEV-1, FEV-1/FVC, or DLCO, or monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.97, DC 6002, 6004.


February 17, 2015 to the Present

The AOJ has rated the Veteran at 30 percent for COPD from February 17, 2015.  A July 2015 VA examination diagnosed the Veteran with COPD, and explained that his service-connected asthma had progressed to COPD.  The examiner noted that not having significant bronchodilator response is consistent with COPD rather than asthma.  The examiner noted that the Veteran's respiratory condition required the issue of daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  PFT results were 67 percent predicted FEV-1, 80 percent FEV-1/FVC, and 103 percent predicted DLCO.  The examiner noted that the FEV-1 percentage predicted most accurately reflected the Veteran's level of disability, and found that the Veteran's respiratory condition impacted his ability to work in that it caused him to become short of breath with exertion.  

An August 2015 treatment note indicated stable dyspnea on exertion.  PFT results indicated 66 percent predicted FEV-1 and 57 percent predicted FEV-1/FVC.  The treatment provider found moderate obstructive pulmonary disease without a bronchodilator response.  

The treatment records from this period do not indicate PFT results of 40 to 55 percent predicted FEV-1, FEV-1/FVC, or DLCO, nor do they indicate maximum oxygen consumption of 15 to 20 ml/kg per minute.  Therefore, the Veteran's respiratory disorder does not merit a rating in excess of 30 percent under DC 6604.  In additional to the PFT results discussed above, there is also no indication monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.  Therefore, a rating in excess of 30 percent is not warranted on DC 6602.  As neither DC that is potentially applicable to the Veteran's disability allows for a rating in excess of 30 percent, the Board must deny a rating in excess of 30 percent.  38 C.F.R. § 4.97, DC 6602, 6604.

Additional Consideration

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's COPD, previously diagnosed as asthma, has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  The Board recognizes that the Veteran's condition ceased being responsive to inhalers, but notes as per the July 2015 VA examination that this difficulty was indicative of the progression from asthma to COPD.  The Veteran's respiratory difficulty is measured by the PFT results and thus contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization, which in any case are not reflected in the record.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, records from the SSA indicate that the Veteran is disabled due to multiple traumas related to a severe motor vehicle accident, which includes both physical difficulties and cognitive difficulties.  There is no indication in the record that the Veteran's service-connected respiratory condition prevents the Veteran from pursuing and maintaining substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's asthma, later diagnosed as COPD, has not been raised in conjunction with this claim. 

Chronic Fatigue Syndrome

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317.

A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 111, 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's DD214 indicates that he served in Southwest Asia from December 1990 until May 1991, which is during the Persian Gulf War.  Therefore, he qualifies as a Persian Gulf Veteran.  38 C.F.R. § 3.317(d).  

A VA examination was conducted in July 2009.  The Veteran reported progressive memory loss and depression since his return from the Gulf War in May 1991, as well as fatigue and nonrestorative sleep patterns, shortness of breath, and significant weight loss.  The examiner opined that there was no evidence of an underlying rheumatologic problem and minimal evidence for criteria to fulfill the diagnosis of chronic fatigue syndrome such as fevers, pharyngitis, adenopathy, or myalgias.  The examiner noted that the Veteran certainly did have fatigue as well as dyspnea on exertion so the impact of exercise is difficult to ascertain and admits to nonrestorative sleep patterns.  The examiner did not provide a diagnosis.

A second VA examination was conducted in April 2014.  This examiner diagnosed the Veteran with chronic fatigue syndrome (CFS), and specified that continuous medication was not required for control of CFS. The Veteran's debilitating fatigue reduced his daily activity to less than 50 percent of his pre-illness level for 6 months or longer, although there were no periods of incapacitation.  The examiner indicated that debilitating fatigue, neuropsychological symptoms, and sleep disturbance were attributable to CFS.  The examiner noted that the Veteran has reported fatigue on and off, as well as progressive memory loss, depression, and trouble sleeping with strange dreams and nonrestorative sleep patterns since returning from the Gulf War in 1991.  The examiner concluded that chronic fatigue has been present since the pendency of the claim, and that the elements supporting the diagnosis are memory loss and depression as well as generalized fatigue and nonrestorative sleep patterns.  At the end of the examination report, the examiner opined that it is at least as likely as not that the Veteran's CFS is etiologically related to his military service, to include service in Southwest Asia.  The examiner noted in the rationale that the Veteran was exposed to burning oil pits and waste pits, and that his symptoms began after his return from the Gulf War.  

The April 2014 examination did not specifically delineate the 38 C.F.R. § 4.88a requirements for a diagnosis of CFS for VA purposes.  However, as there is otherwise no basis for doubting the competency of the examiner or the diagnosis, the Board resolves doubt in the Veteran's favor and finds evidence sufficient to establish a current diagnosis of CFS.  

The Board recognizes that the Veteran experienced a severe motor vehicle accident after leaving service, and that medical records have attributed the Veteran's cognitive difficulties to this accident.  Although the Veteran's neuropsychological symptoms, including memory loss, are among the elements that the April 2014 examination uses to support the diagnosis of CFS, these symptoms are not the sole basis for the diagnosis.  Moreover, the April 2014 examiner provided the diagnosis of CFS after reviewing the claims file, which contains treatment records discussing the motor vehicle accident and its effects.  The record does not demonstrate that the Veteran's treating physicians have attributed his fatigue and sleep disturbance to the motor vehicle accident, or that any medical professional has attributed the Veteran's CFS to the motor vehicle accident.  Therefore, the Board does not find that there is affirmative evidence that the Veteran's CFS was caused by the supervening event of the 1996 motor vehicle accident.  

The Veteran reported fatigue on and off as well as progressive memory loss and depression since returning from the Gulf War in 1991, but does not assert that these symptoms began while he was actually in the Southwest Asia theater of operations.  Presumptive service connection may still be granted if the Veteran's CFS has manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i).  

CFS is rated under Diagnostic Code (DC) 6354.  Under DC 6354, a 10 percent rating is warranted for debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  The April 2014 examination noted that the Veteran's CFS did not result in periods of incapacitation, and did not require continuous medication.  Therefore, it is not clear from the record that a 10 percent rating is warranted for the Veteran's CFS.  

Although presumptive service connection may not be granted, the Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the April 2014 examiner found that it is at least as likely as not that the Veteran's CFS is etiologically related to his service in Southwest Asia, and supported this conclusion with the rationale that the Veteran was exposed to burning oil pits and waste pits, and that his symptoms began after his return from the Gulf War.  Therefore, allowing the Veteran the benefit of the doubt, entitlement to service connection for CFS is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A § 5107 (West 2002).  


ORDER

Entitlement to an initial disability rating of 30 percent and no higher throughout the period on appeal for asthma, later diagnosed as COPD, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to service connection for CFS is granted.  


REMAND

A June 2009 VA examination found that it is at least as likely as not that the Veteran's current report of tinnitus is related to acoustic trauma incurred in service because he presents with normal auditory sensitivity, and there are no documented complaints of tinnitus in the Veteran's service treatment records (STRs).  The examiner has not explained why these facts support the conclusion provided.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the examiner has not considered the Veteran's lay statement of experiencing tinnitus since approximately 6 months after returning from the Persian Gulf in 1991, which is within his period of active military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Upon remand, a supplemental opinion should be obtained that contains a full rationale and addresses the Veteran's lay statements.  

The October 2013 Board remand instructed that the AOJ should obtain an opinion as to whether there is a 50 percent or better probability that the Veteran's cognitive disorder was caused or chronically worsened by his service-connected asthma.  A June 2014 VA examination was conducted in which the examiner found that the Veteran's cognitive disability was less likely than not proximately due to or the result of the Veteran's service-connected asthma, but did not provide an opinion as to aggravation.  Upon remand, a supplemental opinion should be obtained that considers aggravation.  

The claims folder should also be updated to include VA treatment records compiled since February 23, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Northport VA Medical Center, and all associated outpatient clinics dated from February 23, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above development, forward the claims file to the June 2009 examiner if available, or another appropriate VA clinician,  and request a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or related to service.  The examiner is to consider the Veteran's competent statement that he has experienced a buzzing sound since approximately 6 months following his return from the Persian Gulf in 1991, and is advised that the Veteran's period of active military service ended in January 1995.

A complete rationale is required for any opinion expressed.  The rationale must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  The rationale may not simply assert that there are no complaints of tinnitus in the Veteran's service treatment records (STRs) and that the Veteran presents with normal auditory sensitivity without explaining the significance of these facts and why they support the examiner's conclusion.  

3.  Thereafter, forward the claims file to the June 2014 examiner, or another appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by cognitive disorder, to include as secondary to an undiagnosed illness or medically unexplained chronic multisymptom illness (excluding chronic fatigue syndrome, for which the Veteran has already been service-connected) that is caused by or otherwise related to service, to include service in Southwest Asia;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by cognitive disorder that is caused by the Veteran's service-connected asthma, now characterized as COPD;

iii) Whether it is at least as likely as not that the Veteran has a disability manifested by cognitive disorder that is aggravated by (permanently worsened beyond the natural progression of the disease or disability) the service-connected asthma, now characterized as COPD.

Any opinion offered must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


